Title: The Committee of Secret Correspondence to Stephen Ceronio, 23 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Ceronio, Stephen


In Committee of Secret Correspondence Philada.
Sir
October 23 1776
  The Inclosed letter was wrote and signed before we had an opportunity to transmit it and having now so good a conveyance as the Brigantine Lexington we transmit the Same to you as an official Letter from the Committee of Secret Correspondence which you’l observe is distinct from the Secret Committee with whom you also Correspond, by this letter you’l find we expect Some Arms, ammunition Money or Cloathing may be sent out by Our Agent Monsr. Hortalez to the Governor at Cape François, with orders for the delivery of them to whoever may be properly empowered by Congress to recieve the same, that power is granted to you, and you’l please to apply to the Governor with our respectfull Compliments, desire to know if he has received Such supply, if he has produce the letter to him if he has not, then request he will inform you when such Supplies do Arrive or any advice respecting them. When you receive the Goods in consequence of this appointment, Ship a quantity of them by the Lexington if they are ready, if not you may Charter suitable French Vessels to bring them here dividing them into many Bottoms and Sending an Assortment consisting of part of every Article you recieve. In short you must transmit the Whole to us in the Safest and most expeditious manner you can Contrive, Consigning to this Committee for the Use and on Acct. of the United States of America. We are sir your Obedient servants
B F. R M
Mr. Stephen Ceronio
